 In the Matter of TEXTRON, INCORPORATED, EMPLOYERandAMALGAM-ATED CLOTHING WORKERS OF AMERICA, CIO, PETITIONERCase No. 1-R-3400.Decided January 29, 1947Edwards cfi Angell,byMr. William C. Waring, Jr.,of Providence,R. I., for the Employer.Grant c6 A ngoff, by Mr. Harold B. Roitman,of Boston,Mass., forthe Petitioner.Messrs. George RoewerandRalph A. Roberts,of Boston, Mass., forthe Intervenor.Mr. Benj. E. Cooke,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Boston,Massachusetts, on November 25, 1946, before Robert E. Greene, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERTextron, Incorporated, is a Rhode Island corporation with its prin-cipal office and place of business located at Lowell, Massachusetts.The Employer operates approximately 14 plants throughout NewEngland, including one located at South Portland, Maine, which isthe only plant involved in this proceeding.The Employer is engagedat this plant in stitching and trimming women's rayon slips.Fromthe first week in September 1946 to November 25, 1946, the Employerpurchased for use at its South Portland plant raw materials valuedat more than $5,000, all of which was shipped to this plant from pointsoutside the State of Maine.During the same period, the Employermanufactured finished products at the South Portland plant valuedat more than $2,000, substantially all of which was shipped to pointsoutside the State.72 N. L. R. B., No. 63.341 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer admitsand we findthat it is engaged in commercewithin the meaning of the NationalLaborRelations Act.II.THE ORGANIZATIONSINVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent-employees of theEmployer.International Ladies' Garment Workers' Union, herein called theIntervenor, is a labor organization afligted with the American Fed-eration of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Peti-tioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agree generally that all production and maintenanceemployees of the Employer at its South Portland plant, excludingwatchmen, office, clerical, and supervisory employees, constitute anappropriate unit.They are in disagreement, however, as to' instruc-tors.The Intervenor would exclude them, contending that they aresupervisory employees; the Petitioner and Employer would includethem.An instructor is an experienced sewer who has been selected totrain and instruct employees in the operation of stitching machines.An instructor may be returned to his former role as sewer, is paid noextra compensation for his instructing work, and receives vacation,insurance, and other benefits identical with those received by sewers.While instructors keep production records and report directly to thefloorladies or the plant manager regarding progress of trainees, theydo not possess authority effectively to recommend retention, promo-tion, transfer or any form of disciplinary action.Accordingly, weare of the opinion that instructors do not possess supervisory author-ity within the Board's customary definition and shall include themin the unit.'We find that all production and maintenance employees, includinginstructors, but excluding watchmen, office, clerical employees, floor-'SeeMatter of E. I.du Pont de Nemours & Company,Inc, Rayon Division,62 N L R B.146 ;Matter of Armstrong Tire&Rubber Company,61 N. L. R. B. 1503. TEXTRON, INCORPORATED343ladies, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe Intervenor contends that no election should be held until theEmployer's plant has employed its maximum personnel complement.The record reveals that within approximately 1 month after com-mencement of operations, there were 82 employees on the pay rolland within about 2 months, this number had been increased to ap-proximately 94.From a physical standpoint, the Employer's plantcannot accommodate more than 150 employees.Moreover, at the timeof the hearing, the Employer could not predict when or whetherthere would be an increase or decrease of personnel. Inasmuch asthe Employer, at the time of the hearing, had more than 50 percentof its maximum personnel complement, we find that an election isnow appropriate.2DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Textron, Incorporated, SouthPortland,Maine, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dataof this Direction, under the direction and supervision of the RegionalDirector for the First Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations 13oard Rules and Regulations-Series 4, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, to determine whether theydesire to be represented by Amalgamated Clothing Workers ofAmerica, CIO, or by International Ladies' Garment Workers' Union,AFL, for the purposes of collective bargaining, or by neither.2 SeeMatter of Tyler Fixture Corporation,Southwest Div.,67 N. L. R.B. 945.